 Board's Order insofar as it related to the reinstatement andbackpay.A controversy having arisen as to whether Respondentoffered unconditional reinstatement to the aforesaid indi-viduals under the terms of the Board order and court opin-ion, on July 24. 1978. the Regional Director for Region issued a backpay specification and notice of hearing. Thesaid backpay specification sets forth the amount of back-pay. with interest, claimed to be due from Respondent toeach of the discriminatees in order to make them whole.The specification also alleges, in substance. that to date Re-spondent has failed to offer full reinstatement to anN of theaforesaid individuals, that backpay for all discriminateescontinues to accrue, and further alleges with regard to dis-criminatee George R. Ivory that there is also due him, withinterest, a sum expended by Ivory to obtain medical insur-ance coverage equivalent to that which Respondent hadprovided its employees.'On August 4. 1978, Respondent filed its answer to thebackpay specification in which Respondent does not dis-pute the backpay claimed due in the specification up to thedate on which Respondent sent to each of the above-nameddiscriminatees a notification that Respondent was offeringreinstatement to each of them. Respondent's answer to thespecification and to the amendment thereto made at thehearing further states that no response was received fromany of the discriminatees within the 5 days limiting theirresponses to the offer of reinstatement.I. THE ISSUEThe sole issue raised by the specification. as amended.and by Respondent's answer thereto is whether Respondentmade a valid offer of reinstatement to each of the discrimi-natees sufficient to toll backpay.II. THE FACTS AS TO THE OFFER OF REINSTAF1MENTAs the Board found and the court of appeals affirmed. inresponse to the Union's organizational endeavor Respon-dent countered with unlawful threats in violation of Section8(a)( 1) of the Act. Some of Respondent's employees, amongthem the four claimants herein, reacted to these threats b5commencing a strike on September 9. 1974. The Boardfound that the strike was caused, to a substantial degree. bhRespondent's violative activities, as aforesaid, and wastherefore an unfair labor practice strike. On October 3.1974, the Union, on behalf of the striking employees. noti-fied Respondent that the employees unconditionally re-quested reinstatement. One employee. William Davis. wasreinstated pursuant to this request, but the four claimantsherein were required to fill out employment applicationsalthough they had not been required to do so when theywere hired by Respondent.In any event, Respondent did not reinstate any of thefour although they did file the applications as instructed.Furthermore, Respondent made no effort to make contactThe specification was amended at the hearing to include the allegationthat none of the backpay claimants have been reinstated to their formerpositions as provided by the Board and court ordersLeroy W. Craw, Jr., Vernon E. Craw, and Daniel G.Leonard, d/b/a Craw & Son and Sheet MetalWorkers' International Association, Local UnionNo. 19, AFL-CIO. Case 6-CA 7845August 15, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYOn June 12, 1979, Administrative Law Judge Mor-ton D. Friedman issued the attached SupplementalDecision in this proceeding. Thereafter. Respondentfiled exceptions and a supporting brief, and the Gen-eral Counsel filed a brief in answer to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings.findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Leroy W. Craw, Jr., VeronE. Craw, and Daniel G. Leonard, d/b/a Craw & Son,Altoona, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: OnDecember 28, 1976. the Board issued its Decision and Or-der in the above-entitled case' requiring Respondent,' interalia, to reinstate employees Frank Hebler. George R. Ivory,Michael P. McDonough, and John D. Vance and to makethem whole for loss of earnings they suffered by reason ofRespondent's discrimination against them. On November15. 1977, the United States Court of Appeals for the ThirdCircuit handed down its opinion' in which it enforced the'227 NLRB 601.2 At the hearing Respondent's representative stated on the record thatCraw & Son is now a corporation.565 F.2d 1267244 NLRB No. 44CRAW & SON241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith them for a period of approximately 2 1/2 years. Fi-naily, on March 2, 1977, Respondent mailed to Frank Heb-ler the following letter:The economic conditions of Craw & Son warranthiring additional personnel at this time. We are offer-ing you reinstatement to your former position at sub-stantially equivalent pay and benefits that you previ-ously enjoyed.This position is open to you without prejudice toyour seniority or other rights previously enjoyed. How-ever, it is a new policy of Craw & Son for all newemployees to undergo a physical examination. Thisphysical examination offers you as much protection asit does Craw & Son, but we will assume the cost of thisexamination.We would appreciate your written answer on theenclosed Message/Reply Form provided self-ad-dressed, stamped envelope within 5-business days fromthe date of the U.S. Postal Service Return ReceiptForm.Identical letters were sent to each of the other threeclaimants, the letter to Vance dated March 9, 1977; theletter to Ivory dated March 18, 1977; and the letter to Mc-Donough dated March 22, 1977.Hebler, McDonough, and Vance did not respond to theforegoing letters; Respondent therefore mailed to each ofthem a second letter in which Respondent informed theindividuals that if Respondent did not hear from themwithin 3 days Respondent would assume that they were nolonger interested. Because Ivory's letter was not deliveredRespondent sent him a second letter in which was encloseda copy of the original letter asking for a response within 5days.In response to the second letter Hebler wrote to Respon-dent that lie was declining the offer of reinstatement. This.he explained, was because he had a better job with excellentbenefits which he did not wish to leave. Ivory also replied,stating that he was presently employed and did not desireto be considered at that time for reinstatement to the jobRespondent offered. Vance also replied in a letter in whichhe stated that he could not see a good future with Respon-dent because, in effect, Respondent did not pay unionwages for identical work. McDonough did not reply.III. DISCUSSION AS TO THE OFFER OF REINSTATEMENT ANDTHE REFUSALSAs noted above, the General Counsel contends that theletter offering the four discriminatees reinstatement wasconditional, and therefore no unconditional offer of rein-statement has been offered to date. On the other hand, Re-spondent contends that it made as complete an offer as itpossibly could to each of the discriminatees by reason ofevents which occurred subsequent to the date of the strike.In support of its contention Respondent relies upon thefact that it replaced the striking individuals with retireesfrom the Pennsylvania Railroad. One of these retirees had aheart attack while working for Respondent. As a result,Respondent adopted a new policy of requiring all appli-cants for employment to take a physical examination beforebeing hired. However, the record further shows that Re-spondent's regular employees who were not laid off werenot required to take physical examinations. Accordingly.when Respondent sent the letters offering reinstatement tothe four claimants herein, Respondent was treating them asnew applicants for employment and not as employees whowere merely laid off. Accordingly, Respondent was requir-ing more of' them than would have been required of themhad they not gone on strike because of Respondent's unfairlabor practices.It has long been established by the Board that the re-quirement that a discriminatee undergo physical examina-tion renders an offer of reinstatement conditional becausethe imposition of such requirement treats the discriminateeas an applicant for employment Indeed, it has been heldby the Board that a Board order for reinstatement of adiscriminatee is designed to place that individual in thesame position the individual would have been in had therenot been discrimination against him., Additionally, it hasbeen held that if the discriminatee would have received anincrease in wages, promotion, or any increase in benefits,whatsoever had he not been unlawfully discharged or re-fused reinstatement the offer of reinstatement must put himin that position.' In the case at bar, Respondent offered thefour discriminatees only substantially equivalent pay tothat which the discriminatees would have received had theybeen reinstated by Respondent when they made an uncon-ditional offer to return to work at the end of the strike.Thus, it must be concluded that the offers of reinstatementmade by Respondent to the four claimants herein were con-ditional.We come now to the refusals of the individuals to acceptRespondent's offers of reinstatement. As noted above, threeof them refused reinstatement at the time: the fourth, Mc-Donough, did not reply. However, where the offer of rein-statement has been conditional and has not satisfied theBoard's and the court's order of reinstatement, the discrim-inatees are under no obligation to reply to or to accept suchconditional offer of reinstatement. With regard to Mc-Donough, his failure to reply does not change Respondent'sobligation to offer him unconditional reinstatement. This isso because he has never received a valid offer of reinstate-ment. As to the other three discriminatees, their replies tothe effect that they did not wish to return to Respondent'semploy do not obviate the need for Respondent to extendto them an unconditional offer of reinstatement, nor dotheir replies terminate their backpay periods.' The Boardhas further held that in such circumstances the employee isobligated to make an election between his present employ-ment and employment with the employer who discrimi-nated against him only at a time that he receives a validoffer of reinstatement from the discriminating employer.'Thus, when the three discriminatees who answered Re-spondent's offer of reinstatement refused employment atI Standard Materials Inc., 237 NLRB 1136 (1978): Isaac and inson Secu-rity Services, Inc, 208 NLRB 47. 53-54 (1973).George Webel. db/a Webel Feed Mills & Pike Transit ('on,panv, 236NLRB 1192(1978).' SupraI See Heinrich Motors, Inc., 166 NLRB 783 (19671; W4 C. Mc Quaide. In,.,239 NLRB 671 (1978).9 Supra242 crue until such unconditional offer of reinstatement is madeto each one of them.Additionally, Respondent is further obligated to reim-burse George R. Ivory in the amount of $403.84. whichIvory was required to expend for equivalent medical insur-ance coverage. Furthermore. interest continues to accrue onthe sums above set forth and on my additional backpayuntil the date of' payment.Upon the basis of the foregoing findings, conclusions.anti the entire record. I make the following recommended:that time they did not thereby cut off the backpay nor re-lieve Respondent of the obligation to make them an uncon-ditional offer of reinstatement. With regard to McDonough.who did not answer, he made no election whatsoever, andhe is in the same position as the other three discriminatees.namely, that his backpay was not cut off and continues toaccrue. and Respondent's obligation to make him an un-conditional offer of reinstatement continues. Thus. in allfour instances Respondent's obligation continues and back-pay continues to accrue.'(ORDERIV. N(Nt.USIONSBy reason of all of the foregoing it is conclhided that. asset forth in the specification for backpay. the followingamounts are due each of the individuals as of the dates setforth alongside the said amounts:Frank HeblerGeorge R. IvoryMichael P. McDonoughJohn D. Vance$3.769.14 (3/8/77)$16,949.26 (3/27/77)$5.770.49 (12/31/77)$14,463.21 (3/18/77)Additionally, Respondent is obligated to offer to each ofthe foregoing individuals unconditional reinstatement.Backpay for each of the said individuals continues to ac-'O See also Central Cartage, Inc., 236 NLRB 1232 (1978). Standard Mate-rials, Inc., 237 NLRB 136(1978).I. The Respondent, Leroy W. Craw. Jr., Vernon F.Craw,. and Daniel G. Leonard, d/hla Craw & Son, Al-toona. Pennsylvania. its officers. agents. successors. and as-signs, shall pay to each of the individuals named below theamount of backpay set forth opposite each name as of thedate stated:Frank Hebler $3.769.14 (3/8/77)George R. Ivory $16,949.26 (3/27/77)Michael P. McDonough $5,770.49 (12/31/77)John D. Vance $14,463.21 (3/18/77)2. Respondent shall offer to each of the aforenamed indi-viduals unconditional reinstatement and backpay shall con-tinue to accrue, with interest, until such offers of reinstate-ment and full payments are made.3. Respondent shall also pay to George R. Ivory the ad-ditional sum of $403.84, with interest thereon until paymentthereof is made.CRAW' & SON243